PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Safran Aero Boosters SA
Application No. 15/727,708
Filed: October 09, 2017
For: ADDITIVE MANUFACTURING METHOD FOR A TURBOFAN ENGINE OIL TANK
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition “Petitions for Acceptance of A Delayed Claim of Priorti8y Under 35 U.S.C. 119(a)” filed January 10, 2022, which is being treated under 37 CFR 1.55(f), to accept a delayed submission of certified copy of a foreign application.

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (2)

The petition must be dismissed for lack of the required showing of good and sufficient cause for the delay. Petitioner merely states that the delay was due to transferring the application to the present attorney of record. The file record indicates that the petitioner was given the power of attorney on or about April 22, 2020 which is nearly two years prior to the filing of the instant petition. As such the mere statement that the application was transferred to the petitioner does not meet the requirement of a showing of good and sufficient cause for the delay.  

A showing requires more than a mere statement that a delay was unintentional or that good and sufficient cause exists. The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay.

A renewed petition must be submitted to receive reconsideration. The petition must be accompanied by a showing of good and sufficient cause for the delay, as indicated above.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.
	
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

cc:	Scott T. Gray 
	Sandberg Phoenix & Von Gontard PC
	12412 Powerscourt Drive
	St. Louis, Missouri   63131